Name: Council Regulation (EEC) No 847/81 of 1 April 1981 extending the 1980/81 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  agricultural structures and production
 Date Published: nan

 1 . 4. 81 Official Journal of the European Communities No L 86/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 847/81 of 1 April 1981 extending the 1980/81 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The 1980/81 milk year shall end on 5 April 1981 and the 1981 /82 milk year shall begin on 6 April 1981 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by the 1979 Act of Accession , and in parti ­ cular Article 2 thereof, Having regard to the proposal from the Commission, Whereas it has not been possible to fix the prices for the 1981 /82 milk year in due time ; whereas it is there ­ fore necessary to extend the 1980/81 milk year, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS 0) OJ No L 148 , 28 . 6 . 1968 , p . 13 .